Case 2:18-cv-10034-DSF-MRW
            Case MDL No. 2879 Document
                               Document20191Filed 02/08/19
                                               Filed 02/06/19Page 1 of1 4of 4Page ID #:192
                                                               Page
          Case 8:19-md-02879-PWG Document 1 Filed 02/06/19 Page 1 of 4



                               UNITED STATES JUDICIAL PANEL
                                            on                                               2/8/2019
                                 MULTIDISTRICT LITIGATION
                                                                                             DD
  IN RE: MARRIOTT INTERNATIONAL, INC.,
  CUSTOMER DATA SECURITY BREACH
  LITIGATION                                                                             MDL No. 2879
                                                           Helen Kim v. Marriott International, Inc. et al
                                                                            2:18-cv-10034-DSF-MRW
                                         TRANSFER ORDER


          Before the Panel:* Plaintiffs in two actions move separately under 28 U.S.C. § 1407 to
  centralize this litigation in the District of Maryland. One movant alternatively suggests
  centralization in the District of Massachusetts. Plaintiffs’ motions include eleven actions1 pending
  in five districts, as listed on Schedule A. The Panel also has been notified of 70 potentially-related
  actions filed in eleven districts.2

          The responding parties generally support centralization, though there is some opposition to
  including the McGrath securities action in centralized proceedings. Responding plaintiffs in
  nineteen actions support centralization in the District of Maryland, as do defendants Marriott
  International, Inc.; Marriott Hotel Services, Inc.; and Starwood Hotels & Resorts Worldwide, LLC
  (Starwood and, together, Marriott). Other suggested transferee districts are the Central District of
  California, the Northern District of California, the District of Connecticut, the Southern District of
  Florida, the Eastern District of New York, and the Northern District of Illinois.

          On the basis of the papers filed and the hearing held, we find that centralization under Section
  1407 of all actions in the District of Maryland will serve the convenience of the parties and witnesses
  and promote the just and efficient conduct of this litigation. Ten of these actions—which are
  putative nationwide and/or statewide consumer class actions—share factual issues concerning a
  recently-disclosed breach of Marriott’s Starwood guest reservation database from 2014 to 2018. The
  factual overlap among these actions is substantial, as they all arise from the same data breach, and
  they all allege that Marriott failed to put in to place reasonable data protections. Many also allege
  that Marriott did not timely notify the public of the data breach. Centralization will eliminate



         *
          One or more Panel members who could be members of the putative classes in this litigation
  have renounced their participation in these classes and have participated in this decision.
         1
            One motion includes the Eastern District of New York McGrath securities action, while
  the other does not.
         2
           These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h),
  7.1, and 7.2.
Case 2:18-cv-10034-DSF-MRW
            Case MDL No. 2879 Document
                               Document20191Filed 02/08/19
                                               Filed 02/06/19Page 2 of2 4of 4Page ID #:193
                                                               Page
          Case 8:19-md-02879-PWG Document 1 Filed 02/06/19 Page 2 of 4



                                                     -2-

  duplicative discovery, prevent inconsistent pretrial rulings on class certification and other issues, and
  conserve the resources of the parties, their counsel, and the judiciary.

          The McGrath action is brought on behalf of a putative nationwide class of Marriott
  stockholders. It alleges that defendants’ filings with the U.S. Securities and Exchange Commission
  (SEC) misled investors about the security of Marriott’s data systems, resulting in a drop in the price
  of Marriott securities upon announcement of the data breach. Plaintiffs in at least three consumer
  class actions support or do not oppose inclusion of McGrath in centralized proceedings. The
  McGrath plaintiff and defendants (as well as plaintiffs in two consumer class actions) argue that
  McGrath should not be included because it involves some unique defendants, unique claims, and
  some unique factual issues regarding the preparation of Marriott’s SEC filings and the effect of the
  announcement of the data breach on Marriott’s stock price. But there will be overlapping factual
  issues and discovery relating to, inter alia, what Marriott knew about the security of Starwood’s
  guest reservation database during and after its acquisition of Starwood in 2016. Indeed, these factual
  issues likely will be central to both the securities action and the consumer class actions. We have
  held that Section 1407 “does not require a complete identity of common factual issues or parties as
  a prerequisite to transfer, and the presence of . . . differing legal theories is not significant where, as
  here, the actions still arise from a common factual core.” See In re: Auto Body Shop Antitrust Litig.,
  37 F. Supp. 3d 1388, 1390 (J.P.M.L. 2014). We find sufficient factual overlap among the actions
  to warrant including McGrath in centralized proceedings and that its inclusion will not impose a
  significant burden on the transferee judge. If the transferee judge finds at any point in pretrial
  proceedings that the inclusion of McGrath will not serve the convenience of the parties and
  witnesses or promote the just and efficient conduct of this litigation, Section 1407 remand of the
  action to its transferor court can be accomplished with a minimum of delay. See Panel Rules 10.1-
  10.3.

         We select the District of Maryland as the transferee district for this litigation. Marriott is
  headquartered in that district, and relevant documents and witnesses thus likely will be found there.
  Defendants and the vast majority of responding plaintiffs support selection of this district, and far
  more actions are pending there than in any other district.
Case 2:18-cv-10034-DSF-MRW
            Case MDL No. 2879 Document
                               Document20191Filed 02/08/19
                                               Filed 02/06/19Page 3 of3 4of 4Page ID #:194
                                                               Page
          Case 8:19-md-02879-PWG Document 1 Filed 02/06/19 Page 3 of 4



                                                  -3-

         IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
  the District of Maryland are transferred to the District of Maryland, and, with the consent of that
  court, assigned to the Honorable Paul W. Grimm for coordinated or consolidated pretrial
  proceedings.


                                        PANEL ON MULTIDISTRICT LITIGATION




                                                        Sarah S. Vance
                                                           Chair

                                        Lewis A. Kaplan                   Ellen Segal Huvelle
                                        R. David Proctor                  Catherine D. Perry
                                        Karen K. Caldwell                 Nathaniel M. Gorton
Case 2:18-cv-10034-DSF-MRW
            Case MDL No. 2879 Document
                               Document20191Filed 02/08/19
                                               Filed 02/06/19Page 4 of4 4of 4Page ID #:195
                                                               Page
          Case 8:19-md-02879-PWG Document 1 Filed 02/06/19 Page 4 of 4



  IN RE: MARRIOTT INTERNATIONAL, INC.,
  CUSTOMER DATA SECURITY BREACH
  LITIGATION                                                              MDL No. 2879


                                           SCHEDULE A


               Central District of California

         KIM v. MARRIOTT INTERNATIONAL, INC., ET AL., C.A. No. 2:18-10034       PWG-19-358


               Northern District of Illinois

         FOX, ET AL. v. MARRIOTT INTERNATIONAL, INC., ET AL., C.A. No. 1:18-07936 PWG-19-359

               District of Maryland

         BELL, ET AL. v. MARRIOTT INTERNATIONAL, INC., C.A. No. 8:18-03684
         SPROWL, ET AL. v. MARRIOTT INTERNATIONAL, INC., C.A. No. 8:18-03691
         SUNDIUS-ROSE, ET AL. v. MARRIOTT INTERNATIONAL INC., C.A. No. 8:18-03696
         ELLIOT v. MARRIOTT INTERNATIONAL, INC., C.A. No. 8:18-03700
         WALKER v. MARRIOTT INTERNATIONAL, INC., ET AL., C.A. No. 8:18-03702
         TAPLING, ET AL. v. MARRIOTT INTERNATIONAL INC., C.A. No. 8:18-03703
         WEINSTEIN v. MARRIOTT INTERATIONAL, INC., ET AL., C.A. No. 8:18-03704

               District of Massachusetts

         PERKINS v. MARRIOTT INTERNATIONAL, INC., ET AL., C.A. No. 1:18-12477 PWG-19-367

               Eastern District of New York

         MCGRATH v. MARRIOTT INTERNATIONAL, INC., ET AL., C.A. No. 1:18-06845 PWG-19-368
